--------------------------------------------------------------------------------

Exhibit 10h(iv)

RESTRICTED STOCK AGREEMENT
(Under the Kaman Corporation
2003 Stock Incentive Plan)


THIS AGREEMENT, made and entered into as of the ___ day of _______, 20___, by
and between KAMAN CORPORATION, a Connecticut corporation, with its principal
office in Bloomfield, Connecticut (the "Corporation"), and _________________,
(the "Participant");


W I T N E S S E T H :


WHEREAS, it has been determined that the Participant, who currently serves as
_________ of the Corporation, is an Eligible Person under the Corporation's 2003
Stock Incentive Plan (the "Plan"); and


WHEREAS, effective _________, the Corporation has granted a Restricted Stock
Award to the Participant pursuant to the Plan and subject to the terms and
conditions set forth in this Agreement; and


WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan;


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements herein contained, the parties agree as follows:


1.            Restricted Stock Award.


(a)            Subject to the terms and conditions of this Agreement,
_________________ (_____) shares of the Common Stock of the Corporation (the
"Restricted Shares") shall be transferred to the Participant as additional
compensation for services rendered to the Corporation or one of its
Subsidiaries.  The Restricted Shares may be subject to forfeiture during a
specified time period, as more particularly described in Sections 2 and 3 of
this Agreement.


(b)   In order for the transfer of Restricted Shares to occur, each Participant
must execute and deliver a copy of this Agreement to the Executive Vice
President and Chief Financial Officer of the Corporation (the “Custodian”) at
the Corporation's offices in Bloomfield, Connecticut within sixty (60) days of
the date of this Agreement.  Promptly thereafter, the Restricted Shares shall be
issued in uncertificated form and recorded on the shareholder records maintained
by the Transfer Agent and Registrar of the Corporation’s Common Stock (the
“Transfer Agent”).  If the Restricted Shares are subject to forfeiture, the
Custodian will cause a notation to be placed on such records restricting any
transfer of the Restricted Shares until the end of the applicable Installment
Restriction Period described in Section 2 of this Agreement.  Restricted Shares
not subject to forfeiture at the date of grant shall also be promptly issued in
uncertificated form to the Participant but without such restrictive notation.


1

--------------------------------------------------------------------------------


 
(c)            Effective upon the date of issuance to the Participant of the
Restricted Shares registered in the Participant's name, the Participant will be
a holder of record of the Restricted Shares and will have, subject to the terms
and conditions of this Agreement, all rights of a shareholder with respect to
such shares including the right to vote such shares at any meeting of
shareholders of the Corporation at which such shares are entitled to vote and
the right to receive all distributions of any kind paid with respect to such
shares.  If distributions are paid in the form of shares of Common Stock, any
such shares will be deemed additional “Restricted Shares” hereunder, will be
subject to forfeiture if and to the same extent as the shares with respect to
which such shares are paid as a dividend and will be issued in the same manner
as provided in subsection (b) above.


2.            Lapse of Restrictions. [This Section 2 shall only apply if the
Restricted Shares are subject to forfeiture and otherwise shall be deleted but
marked “Intentionally Omitted.”]


(a)           All restrictions set forth in Section 3 below will lapse in their
entirety with respect to twenty percent (20%) of the Restricted Shares on each
of the following dates:


___________, 20__
___________, 20__
___________, 20__
___________, 20__
___________, 20__


Each such period is called an "Installment Restriction Period."  Installment
Restriction Periods are collectively referred to as the "Restriction
Period."  Subject to the following provisions, Restricted Shares subject to an
Installment Restriction Period shall, as of the end of that Installment
Restriction Period, be no longer subject to forfeiture (“vested”).


(b)           As soon as reasonably practicable after the end of an Installment
Restriction Period, the Custodian will instruct the Transfer Agent to remove the
transfer restriction notation referred to in Section 1(b) of this Agreement;
provided, however, that the Custodian shall not issue such instruction until the
Participant has either (i) paid, or (ii) made provisions satisfactory to the
Committee for the payment of, all applicable tax withholding obligations.


(c)           If the Participant's employment with or other service to the
Corporation or a Subsidiary terminates during the Restriction Period because of
death or Disability, effective on the date of that event all restrictions set
forth in Section 3 of this Agreement will lapse in their entirety with respect
to all of the Restricted Shares and all such shares shall be vested.


3.           Restrictions.  [This Section 3 shall only apply if the Restricted
Shares are subject to forfeiture and otherwise shall be deleted but marked
“Intentionally Omitted.”]  The Restricted Shares are restricted and subject to
forfeiture in accordance with and subject to the following provisions:


2

--------------------------------------------------------------------------------


 
(a)           To the extent that the Restricted Shares remain subject to
restrictions set forth in this Section 3, such restrictions shall lapse in the
event of a Change in Control, subject to the conditions set forth in the Plan,
and, effective upon such Change in Control, all such shares shall be vested.


(b)           Except as provided in Sections 2(c) and 3(c), if the Participant's
employment with or other service to the Corporation or a Subsidiary terminates
during the Restriction Period, then effective upon the date of termination, all
Restricted Shares which are not vested shall automatic­ally be forfeited to the
Corporation.  Employment or other service will not be deemed to have terminated
for this purpose by reason of a leave of absence approved by the Committee.


(c)           If the Participant retires from active service with the
Corporation or a Subsidiary under the terms of the Kaman Corporation Employees'
Pension Plan during the Restriction Period, effective upon retirement the
Restricted Shares which are not vested will automatically be forfeited to the
Corporation; except that, the Committee may, in its sole discretion, allow all
restrictions set forth in this Section 3 to lapse in their entirety with respect
to the Restricted Shares which thereupon shall be vested.


(d)           None of the Restricted Shares, nor the Participant's interest in
any of the Restricted Shares, may be encumbered, sold, assigned, transferred,
pledged or otherwise disposed of at any time during the Restriction Period.  In
the event of any such action, all then Restricted Shares shall automatically be
forfeited to the Corporation effective upon the date of such event.  The
Participant will repay to the Corporation all dividends, if any, paid on or
after the date of the event with respect to the forfeited shares.


(e)           If the Participant at any time forfeits Restricted Shares pursuant
to this Agreement, the Custodian is authorized to cause such forfeited shares to
be cancelled and transferred to the Corporation.  All of the Participant's
rights to and interest in the Restricted Shares shall terminate upon forfeiture
without payment of consideration.


(f)           If Restricted Shares are forfeited under this Agreement, the
Custodian shall direct the Transfer Agent to make appropriate entries upon its
records showing the cancellation of the Restricted Shares and to return the
shares to the Corporation.


(g)           The Committee shall make all determinations in connection with
this Agreement, including determinations as to whether an event has occurred
resulting in the forfeiture of or lapse of restrictions on Restricted Shares and
all such determinations of the Committee shall be final and conclusive.


4.           Appointment Of Agent.  By executing this Agreement, the
Participant, if the Restricted Shares are subject to forfeiture, irrevocably
nominates, constitutes and appoints the Custodian as his or her agent and
attorney-in-fact for purposes of surrendering or transferring the Restricted
Shares to the Corporation upon any forfeiture required or authorized by this
Agreement.  This power is intended as a power coupled with an interest and shall
survive the Participant's death.  In addition, it is intended as a durable power
and shall survive the Participant's Disability.


3

--------------------------------------------------------------------------------


5.    No Employment Rights.  No provision of this Agreement shall:


(a) confer or be deemed to confer upon the Participant any right to continue in
the employ of the Corporation or any Subsidiary or in any way affect the right
of the Corporation or any Subsidiary to dismiss or otherwise terminate the
Participant's employment at any time for any reason with or without cause, or


(b) be construed to impose upon the Corporation or any Subsidiary any liability
for any forfeiture of Restricted Shares which may result under this Agreement if
the Participant's employment is so terminated, or


(c) affect the Corporation's right to terminate or modify any contractual
relationship with a Participant, who is not an employee of the Corporation or a
Subsidiary.


6.    No Liability For Business Acts Or Omissions.


(a) The Participant recognizes and agrees that the Board or the officers, agents
or employees of the Corporation, including the Custodian, in their conduct of
the business and affairs of the Corporation, may cause the Corporation to act,
or to omit to act, in a manner that may, directly or indirectly, prevent the
Restricted Shares from vesting under this Agreement.  No provision of this
Agreement shall be interpreted or construed to impose any liability upon the
Corporation, the Board or any officer, agent or employee of the Corporation,
including the Custodian, for any forfeiture of Restricted Shares that may
result, directly or indirectly, from any such action or omission.


(b) In the event of recapitalization, stock split, stock dividend, divisive
reorganization or other change in capitalization affecting the Corporation's
shares of Common Stock, an appropriate adjustment will be made in respect of the
Restricted Shares.  Any new or additional or different shares or securities
issued as the result of such an adjustment will be deemed included within the
term “Restricted Shares” hereunder, will be subject to forfeiture if and to the
same extent as the shares with respect to which such adjustment is made and will
be issued in the same manner as provided in Section 1(b) of this Agreement.


7.            Interpretation.  This Agreement shall at all times be interpreted,
administered and applied in a manner consistent with the provisions of the Plan.
In the event of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control and the Plan is
incorporated herein by reference.


8.            Amendment; Modification; Waiver. No provision of this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Committee and shall be agreed to in writing by the
Participant.


4

--------------------------------------------------------------------------------




9.            Complete Agreement. This Agreement contains the entire Agreement
of the parties relating to the subject matter of this Agreement and supersedes
any prior agreements or understandings with respect thereto.


10.            Agreement Binding. This Agreement shall be binding upon and inure
to the benefit of the Corporation, its successors and assigns and the
Participant, his or her heirs, devisees and legal representatives.


11.            Legal Representative. In the event of the Participant's death or
a judicial determination of his or her incompetence, reference in this Agreement
to the Participant shall be deemed to refer to his or her legal representative,
heirs or devisees, as the case may be.


12.            Business Day. If any event provided for in this Agreement is
scheduled to take place on a day on which the Corporation's corporate offices
are not open for business, such event shall take place on the next succeeding
day on which the Corporation's corporate offices are open for business.


13.            Titles.  The titles to sections or paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.


14.            Notices.


(a)            Any notice to the Corporation pursuant to any provision of this
Agreement will be deemed to have been delivered when delivered in person to the
Corporation or when deposited in the United States mail, addressed to the
Secretary of the Corporation at the Corporation's corporate offices, or such
other address as the Corporation may from time to time designate in writing.


(b)  Any notice to the Participant pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered to the Participant in
person or when deposited in the United States mail, addressed to the
Participant at the address on the shareholder records of the Corporation or such
other address as he or she may from time to time designate in writing.


5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.


Participant
   
KAMAN CORPORATION
                         
By
         
Its
                               

                                                       

6

--------------------------------------------------------------------------------





